Citation Nr: 1123282	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  04-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the lower right extremity. 

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the lower left extremity. 

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and radiculopathy of the lumbar spine. 

4.  Entitlement to an automobile or automobile adaptive equipment.     

5.  Entitlement to specially adapted housing or special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2003 and September 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in January 2008.  A transcript of the hearing is associated with the claims file. 

In May 2008, the Board remanded the claims for further development.  In April 2009, the Board denied the claims for increased initial ratings, housing, and automobile related grants in part because the Veteran did not show good cause for failure to appear for medical examinations.  In April 2010, the Board denied a petition for reconsideration.  

The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated and remanded the appeal for compliance with a Unilateral Motion for Remand that directed the Board to adjudicate the claims on the basis of the existing record which now includes additional evidence received since the April 2009 Board decision.  

In an August 2010 written statement, the Veteran withdrew the appeal of claims for increased ratings for bilateral peripheral neuropathy and degenerative disc disease of the lumbar spine.  However, in a written statement in January 2011, the Veteran requested that a decision be issued on these claims for increased ratings.  In April 2011, the Veteran responded to a notice of remand of the April 2009 decision by the Court and requested readjudication of the case which included the increased ratings.  Therefore, the Board concludes that the appeal was not withdrawn and will proceed with readjudication.  
 
Issues involving an increased rating for a left shoulder disorder and for service connection for a left knee disorder, bilateral carpal tunnel syndrome, and polyneuropathy of the bilateral upper extremities have been raised by the Veteran but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction, and the issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 28, 2008, the Veteran's bilateral peripheral neuropathy was manifested by moderate incomplete paralysis of the sciatic nerve with the loss of sensation, proprioception, some loss of ankle reflexes, and mild motor deficits. 

2.  Effective January 28, 2008 the Veteran's bilateral peripheral neuropathy is manifested by moderately severe incomplete paralysis of the sciatic nerve with distal muscle wasting, decreased or absent ankle reflexes, weakness, and severely diminished sensation.  There was no muscle atrophy. 

3.  Prior to December 14, 2005, the Veteran's degenerative disc disease of the lumbar spine was manifested by a range of motion greater than 60 degrees with low back pain radiating to the lower legs that reduced weight bearing tolerance.  There were no muscle spasms or listing of the spine to one side.  

4.  Effective December 14, 2005, the Veteran's degenerative disc disease of the lumbar spine is manifested by muscle deenervation, forward flexion of 30 degrees, and an inability to stand for more than 30 seconds and ambulate with the walker less than 10 feet.  

5.  Effective October 26, 2009, the Veteran became wheelchair bound and has permanent loss of use of both legs.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy were not met prior to January 28, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4045, 4.59; 4.124a, Diagnostic Codes 8520-26 (2010).  

2.  The criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy were not been met prior to January 28, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520-26 (2010).  

3.  The criteria for a rating of 40 percent but not greater for right lower extremity peripheral neuropathy have been met effective January 28, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520-26 (2010).  

4.  The criteria for a rating of 40 percent but not greater for left lower extremity peripheral neuropathy have been met effective January 28, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520-26 (2010).  

5.  The criteria for a rating in excess of 20 percent for degenerative disc disease with radiculopathy prior to December 14, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  

6.  The criteria for a rating of 40 percent, but not higher for degenerative disc disease with radiculopathy effective December 14, 2005 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  

7.  The criteria for special monthly compensation for loss of use of both legs have been met.  38 U.S.C.A. 1114 (m), 1155 (West 2002); 38 C.F.R. § 3.350, 4.63 (2010).  

8.  The criteria for automotive adaptive equipment have been met.  38 U.S.C.A. 
§§  3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2010). 

9.  The criteria for entitlement to specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 2101(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.809 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned for bilateral peripheral neuropathy and degenerative disc disease of the lumbar spine following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained medical examinations and outpatient treatment records.  The Veteran also submitted clinical notes and statements from private medical providers.   

In May 2008, the Board remanded the claims for additional orthopedic and neurological examinations.  The RO scheduled the examinations at a distant VA Medical Center because the facility closest to the Veteran's residence reported that the appropriate examiners were not available at its location.  In May 2008, the Board concluded that the Veteran had not appeared for the scheduled examinations without good cause.  However, the record showed that the Veteran has received both orthopedic and neurological clinical care at the nearby facility.  Notably, the Veteran reported to VA clinicians in December 2009 that he was preparing for a trip to Hawaii.  In December 2010, the Court directed compliance with an October 2010 unilateral motion for remand that required the Board to readjudicate the claims on the basis of the existing record.  Notwithstanding the inconsistencies regarding availability of examiners and the Veteran's contended inability to travel, the record now includes clinical and examination reports that provide sufficient medical evidence to decide the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In the case of adaptive housing and automotive benefits, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran served as a U.S. Marine Corps rifleman and artillery scout/observer with combat service in the Republic of Vietnam.  He was awarded the Bronze Star Medal for valor, the Purple Heart Medal, and the Combat Action Ribbon.  He contends that his bilateral peripheral neuropathy and lumbar spine disorders are more severe than are contemplated by the initial ratings.  He contends that he has a loss of use of his lower extremities that requires the continuous use of a wheelchair for mobility and that precludes operation of an automobile without hand controls.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.   38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran's bilateral peripheral neuropathy is currently rated under Diagnostic Code 8520 which contemplates paralysis of the sciatic nerve involving muscle activity below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Diagnostic Code, a 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy.  Id.   Potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 124a. Diagnostic Codes 8521-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  As the relevant lay and medical evidence indicate the involvement of several nerve branches affecting the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses the clinically observed loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In a VA outpatient clinical report in February 2002 and in letters in July 2002, a VA physician and two private physicians noted that the Veteran had a history of knee, ankle, and hip joint collapses with no apparent reason starting in the 1980s.  The physicians noted that in the last year, the Veteran reported sharp debilitating back pain and was unable to stand for more than a few minutes because of pain.  He reported that he was using a cane, forearm crutches, and a wheelchair for mobility.  The physicians did not comment on symptoms of peripheral neuropathy of the lower legs. 

In January 2003, a VA physician noted the Veteran's reports of radiating pain to his calves with a loss of sensation and inability to walk more than a few feet.  On examination, the physician noted good muscle tone, strength, and development with no reflex deficits but with some loss of foot and lower leg sensation.  The physician noted that the Veteran had been diagnosed with diabetes mellitus and noted that a nerve conduction study would be necessary to separate the back disorder from any neuropathy.  

In April 2003, another VA physician noted a review of the claims file and the Veteran's report of an inability to bear weight on his legs because of radiating back pain for which he took no medication.  The physician noted that the Veteran had been diagnosed with diabetes mellitus in 1990.  The Veteran reported that he began to have a tingling feeling in his feet about eight or nine years earlier that progressed to a loss of sensation such that he would not feel pain if he stepped on a tack.  There was no history or current presentation of diabetic ulcers of the feet.  The physician noted that an electromyograph in 2001 showed results consistent with diabetic neuropathy.  On examination, there were no knee or ankle reflex deficits but there was a loss of sensation starting at the mid-calf down to the feet.  The physician concluded that another electromyograph was not necessary and diagnosed peripheral neuropathy of the lower extremities, related to diabetes mellitus, with intact strength and reflexes but with sensory reduction.  The Veteran's limited standing endurance and use of a wheelchair was associated with back pain.   

In May 2003, the RO granted service connection and 20 percent ratings each for peripheral neuropathy of the lower extremities under Diagnostic Code 8520 for moderate symptoms of decreasing sensation and pain.  In July 2003, the Veteran noted disagreement only with the rating assigned to the left leg as he contended that his left leg symptoms were more severe than the right leg symptoms.  

In September 2003, the Veteran's VA primary care physician noted that reflexes were normal at the knees but were reduced at the ankles.  Motor testing was inconsistent but showed severe weakness of the L5 distribution of both legs.  A current electromyogram showed mild to moderate deficits of the left tibial anterior and left peroneal nerve but normal responses elsewhere.  A nerve conduction study was abnormal for motor action over the left extensor digitorum brevis which the physician noted was possibly related to old trauma from shrapnel wound.  There was slowed response over the right peroneal and left posterior tibial nerves of a mild to moderate degree.   The physician also noted that the lumbar spine radiculopathy was both acute and chronic and was superimposed on the sensory motor polyneuropathy.   In  a June 2004 statement, the Veteran incorrectly contended that the physician found his neuropathy (vice spinal radiculopathy) as progressing from moderate to acute  in one year's time and that his loss of feeling and weakness impaired balance and required the use of a walker.   He also incorrectly contended that the physician noted the left leg muscle weakness was related to neuropathy.  

In June 2004, a VA primary care physician noted the Veteran's report of experiencing right lower leg weakness for the previous two days and the need to operate his automobile brake with his left leg.  The physician noted balance and proprioception problems with loss of sensation, some reflex response in the knee but none in the ankles, and weak knee and foot flexors.  In November 2004, a VA primary care clinician noted the Veteran's report of using a walker 75 percent of the time and a wheelchair 25 percent of the time.  The Veteran reported that he cut back on driving his automobile and walked in an exercise pool to gain muscle strength.  

In a May 2005 RO hearing, the Veteran stated that he used a wheelchair most of the time and shuffled his feet when using a walker because he had no feeling.  The Veteran reported that he was able to ambulate with the walker about 15 feet and avoided driving his automobile except for short trips in the morning.  In June 2005, a VA nurse advised the Veteran not to drive until an evaluation for hand controls was completed.  However the Veteran objected because he had been driving around town without difficulty.  

In November 2005, a VA physician did not note a review of the claims file but noted the Veteran's report of a diagnosis of diabetes in 1999 and subsequent electromyogram testing that showed peripheral neuropathy.  The Veteran reported that his use of water exercise improved muscle mass but that he operated an automobile with hand controls.  On examination, the Veteran had difficulty standing due to pain but was able to support his weight on his feet.  There was no evidence of muscle atrophy and only a slight loss of strength.  There was diminished sensation but no reflex deficits.  The physician concluded that he could not make a definite neurological diagnosis but that the spinal pain and not neuropathy was the cause of the difficulty walking.  

In December 2005, another VA physician noted a review of the claims file and the Veteran's reports of leg weakness that progressed to a loss of awareness of foot position.  The Veteran continued to experience difficulty standing for more than 30 seconds because of a combination of back pain and a loss of positional sensation.  The Veteran was able to ambulate about 10 feet with a walker and leave his home daily by driving a vehicle with hand controls.  He had equipment to load his wheelchair into his vehicle but had to use a walker from the tailgate to the driver's seat.  On examination, the Veteran displayed "breakaway weakness" that made it difficult to ascertain best strength.  There was mild atrophy of the quadriceps but no atrophy of other leg muscles.  There was a loss of sensation and proprioception of the lower legs.  The physician referred to a June 2004 electromyogram and nerve conduction study that was evaluated as right radiculopathy superimposed on mild peripheral neuropathy.  The physician concluded that it was difficult to separate the contributions of peripheral neuropathy and spinal radiculopathy to the symptoms of pain, inability to ambulate, and determination of leg position.  The physician noted that the reduction in distance of ambulation with a walker since 2002 and 2004 examinations was significant.   In a January 2006 addendum, the physician reviewed the results of magnetic resonance images of the cervical and lumbar spine. The physician noted that the Veteran's reflexes were preserved which would be extremely unusual for a patient with severe peripheral neuropathy.  The physician evaluated the neuropathy as mild to moderate.  The physician noted that the lumbar study did show spondylolisthesis and the electromyogram did show right radiculopathy but that the studies did not provide an anatomical explanation for the Veteran's difficulty with ambulation. 

On January 28, 2008, the Veteran's VA primary care physician noted the Veteran's limited ability to shuffle short distances with a walker and his need for hand controls for his automobile.  A VA nurse practitioner advised the Veteran not to operate a vehicle without hand controls.  The physician noted distal muscle wasting in the lower extremities with decreased or absent ankle reflexes, weakness, and severely diminished sensation over the entire leg area.  

In statements in February 2008, August 2008, and November 2008, the Veteran reported that he was nearly housebound because of mobility limitations.  He reported that he could not drive or afford the cost of transportation for examinations at a VA medical facility 100 miles from his home and did not attend significant family functions because of immobility.  The Veteran also challenged the need for additional examinations and testing and contended that appropriate examiners were available on staff at the medical center or by contract near his residence.  The Veteran further cited VA and private medical records from 2001 and 2002 in demonstrating the onset of neuropathy symptoms and how several later clinical and examination reports supported an increasing severity of the symptoms.  

In a January 2008 Board hearing, the Veteran reported that he was wheelchair bound in part  because he was unable to stand with numbness and loss of feeling in his legs.  The Veteran reported that his neuropathy symptoms had become more severe since the last examination in 2005 and that he was bedridden about one-quarter of a year.  The Veteran acknowledged that he had no surgery and had tried various medications with no relief but continued some physical therapy.  The Veteran reported that he was unable to participate in many family activities.  The Veteran also stated his belief that the record of treatment from his attending clinicians was adequate to demonstrate the level of severity of his disorder.  

In May 2008, the Board remanded the claims to obtain current orthopedic and neurological examinations.  The Board referred to the examiners as an orthopedist and neurologist and requested that they review the medical history and, in the case of the neurological examination, a review of the claims file.  For the neurological component, the Board requested that the examiner characterize the degree of incomplete paralysis of the lower extremities, assess muscle function, trophic changes, and sensory disturbance, and determine whether the Veteran had any remaining effective balance and propulsive function of either or both feet without the use of supportive devices. 

Action on the Board's remand was assigned to the RO in Huntington, West Virginia.  A handwritten note in the file showed that the local medical center did not have examiners with the appropriate specialties.  The examinations were rescheduled at another medical center 100 miles from the Veteran's residence.  As discussed above, the Veteran declined to appear for the examinations.  In an August 2008 statement, the Veteran explained that he was unable to drive himself because of disability and pain, that VA did not provide or subsidize other transportation, and that there were suitable VA or private examiners in his area.  There is no evidence in the claims file that any attempt was made to obtain an examination by a local contract physician or a visiting VA compensation and pension examiner.  

In April 2009, the Board denied an increased rating because the Veteran failed to appear for the examination.  38 C.F.R. § 3.655 (b) (2009).  Further, the Board concluded that the Veteran had not shown good cause for failure to appear.  In December 2010, the Court vacated and remanded the decision, noting that in the case of disagreement with an initial rating, the Board should have applied the criteria for an original claim and adjudicated the claim based on the evidence of record.  Id. 

The Veteran continued to receive outpatient care and rehabilitative services from his local VA medical center.  In May 2009, a clinician noted the Veteran's reports of an inability to walk or swim secondary to back and leg pain.  The Veteran declined to use any pain medication.  In October 2009, the VA primary care physician and the Veteran's private physician separately noted that the Veteran had experienced a fall in the shower the previous June when he injured his shoulder.  The Veteran was no longer able to use crutches pending corrective shoulder surgery.   The private physician concluded that the Veteran was wheelchair bound for all mobility related activities.  In December 2009, the occupational therapy clinic assisted the Veteran with preparing his wheelchair for a trip to Hawaii and with requests for new equipment including a remote control for the electric wheelchair.   

In September 2010, a private physical medicine and rehabilitation specialist noted that the Veteran was basically a paraplegic with low motor strength in lower muscle groups, absent reflexes in the knees and ankles, and decreases sensation to light tough in the stocking distribution.  Electrodiagnostic studies showed mild to moderate sensory motor axonal and demyelinating polyneuropathy.  The specialist attributed the deenervation of lower leg muscles to polyradiculopathy associated with severe spinal stenosis. 

In November 2010, a VA nurse practitioner (NP) performed a compensation and pension examination for peripheral neuropathy.  The NP did not have access to the claims file but accurately summarized the VA medical history since 2000.  On examination, the NP noted that the Veteran was unable to stand without support and could not stand longer than a few seconds during transfers.  The Veteran was unable to walk and reported numbness, weakness, pain, and paralysis of the legs from the mid-thigh to the feet.  Reflexes were absent at the knee and ankle.  Sensation was absent for all of the right and most of the left leg.  Motor function was minimal or absent at the knee, ankle, foot, and great toe.  However, muscle tone was normal with no atrophy.  The NP noted that the Veteran was confined to a wheelchair but could operate an automobile and perform some household duties such as laundry and cooking.  The NP concluded that a combination of radiculopathy and diabetic neuropathy was present but the severity was not explained by the two service-connected disorders.  

In February 2011, a VA physician performed an examination with emphasis on upper extremity function.  However, the physician noted a total loss of sensation on the lower legs and total paralysis of motor function of the hips, knees, ankles, and feet.  The physician noted that the symptoms were not consistent with the absence of any expected muscle wasting suggesting strong evidence of a non-organic problem.  

As a preliminary matter, the Board concludes that there has been substantial compliance with the substantive goals of its May 2008 remand even though many specific actions were not accomplished.  In the effort to obtain current orthopedic examinations, VA did not explore all possible methods to conduct the examination at the Veteran's local area.  Although the Veteran has significant mobility limitations, he is able to travel as indicated by his preparations for a trip to Hawaii.  
The requirement additional current medical evaluation of the Veteran's lower leg disabilities has been fulfilled by a combination of observations, testing, and opinions provided by a private specialist and VA examiner in 2010.  The Board concludes that this body of medical evidence reflects an accurate summary of the medical history, addresses the appropriate rating criteria, and assesses the impact of the disability on the Veteran's functional capacity.  

The great weight of competent medical evidence shows that the Veteran's mobility limitations are imposed by a combination of service connected diabetic bilateral neuropathy and degenerative disc disease of the lumbar spine.   The Veteran's lay statements regarding his physical symptoms and mobility limitations are competent and credible as they are observable and consistent with observations noted by all clinicians and examiners.  The Board will assign some probative weight to the observations of several examiners who noted that the severity of the symptoms was not supported by the pathology.  Two examiners including the most recent in 2011 suggested some psychological component.  However, there is no clear indication of exaggeration or malingering.  The Board also notes that the Veteran has been awarded service connection for other disorders and a total rating based on individual unemployability since 1991.  

The Board concludes that an initial rating in excess of 20 percent each for bilateral peripheral neuropathy is not warranted prior to January 2008 and that a staged rating of 40 percent each but not greater is warranted, effective January 28, 2008 and thereafter.  

Throughout the period of time covered by this appeal, the Veteran reported limitations in standing and walking in part because of radiating pain to the lower legs.  Examiners consistently attributed the radiating pain and deenervation of muscles to both degenerative spinal disease and a shrapnel injury to one leg.  Therefore, the Board will focus the evaluation of peripheral neuropathy on the symptoms of loss of sensation, reflex action, control of lower leg motion, proprioception, and associated muscle atrophy.  

Prior to January 2008, the Veteran experienced numbness, tingling, and loss of sensation in the lower legs.  In September 2003, testing showed reduced reflexes at the ankles but normal response at the knees and some mild to moderate loss of motor action on the left leg.  Through 2004, the Veteran was able to ambulate with a walker 75 percent of the time.  He was able to drive his automobile but operated an automobile brake with the left foot.  He was able to walk in a pool to improve muscle strength. In May 2005, the Veteran reported shuffling his feet because of a loss of feeling but remained able to walk short distances.  In June 2005, the Veteran was advised not to drive without hand controls but objected, indicating that he was able to operate the vehicle safely.   In November 2005, the Veteran reported the use of only hand controls in his vehicle, but a clinician noted diminished sensation but no reflex deficits and only a slight loss of strength in the legs.  The physician concluded that the difficulty in standing and walking was related to spinal disease and not to the neuropathy.  A physician in December 2005 evaluated the neuropathy symptoms as mild to moderate.  The Board concludes that a 20 percent initial rating was warranted because the symptoms were best characterized as moderate for the loss of sensation, proprioception, some loss of ankle reflexes, and mild motor deficits.  A higher rating for moderately severe or severe symptoms was not warranted because the Veteran still had some lower leg function, only a slight loss of strength, little motor muscle loss, and at most mild muscle atrophy.  

The Board further concludes at a staged rating of 40 percent each for moderately severe bilateral peripheral neuropathy symptoms is warranted effective January 28, 2008 when the Veteran's primary care physician noted that the Veteran was instructed not to operate his vehicle without hand controls because of distal muscle wasting, decreased or absent ankle reflexes, weakness, and diminished sensation.  The Veteran reported that he was no longer able to stand and was bedridden a significant portion of the year.  The Veteran's use of a walker was increasingly limited and finally abandoned after a shoulder injury in 2009.  Even though the Veteran reported preparations to travel to Hawaii, he was required to use a wheelchair on a full time basis.  In September 2010 and November 2010, a private specialist and a VA NP both noted that the Veteran had significant loss of motor function and lower leg reflexes.  A higher rating of 60 percent for each leg is not warranted because the private specialist continued to evaluate the neuropathy component as mild to moderate.  The NP noted no muscle atrophy and concluded that even the combination of both disabilities could not explain the severity of the symptoms.  Both examiners concluded that the Veteran was a paraplegic with the loss of mobility caused by a combination of neuropathy and separately rated spinal disease which the Board will address in the next section of this decision.  However, several physicians noted that the degree of severity of the paralysis was not supported by the pathology.   In view of the combined effects on mobility, ratings of 40 percent for each leg, if standing alone, would combine for a 60 percent rating that contemplates the contribution of the peripheral neuropathy to the overall level of decreased mobility.  

Degenerative Disc Disease of the Lumbar Spine

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  The RO has notified the Veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is rated 20 percent with incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past year; 40 percent with incapacitating episodes having a total duration of at least four weeks but less than six weeks in the past year; and 60 percent with incapacitating episodes having a total duration of at least six weeks in the past year.  Id. 

The Board refers to the history of examinations and treatment for mobility limitations discussed above and will further discuss the medical evidence unique to the Veteran's lumbar spine disability.  

In February 2002, a VA physician noted the Veteran's history of combat wounds and evacuation in a helicopter that crashed under fire.  The Veteran reported severe back pain radiating to the lower legs starting in 2000.  The physician noted that the Veteran had a loss of range of motion of 50 percent in all directions and was able to bend only to reach as far as the mid-calf level.  Previous X-rays showed mild spondylosis progressing to grade two spondylolisthesis with narrowing and impingement in the lateral foramen.  

In letters in July 2002, two private physicians noted that imaging studies of the spine showed grade one spondylolisthesis at L5-S1, anterior spondylolisthesis with bilateral pas defects, disc pseudobulging, foraminal narrowing, and L5 vertebral body hemangioma.  The physicians attributed the disorder to residuals of a helicopter crash in service in 1968.  The physicians noted that the Veteran required a cane, crutches, and now a wheelchair for mobility because of radiating pain.  

In January 2003, a VA physician noted the Veteran's reports of continued severe low back pain radiating primarily to the left leg that limited standing and walking more than 40 feet because of an inability to bear weight.  The Veteran reported using no medication and experiencing no bowel or bladder dysfunction.  On examination, range of motion was 82 degrees flexion, zero degrees extension, 
18 and 21 degrees right and left lateral flexion, and 45 and 47 degrees right and left rotation.  The combined range of motion was 129 degrees.  The physician noted that the Veteran walked with a slow gait but noted no focal tenderness or muscle spasm.  The physician referred to the X-ray studies and diagnosed the same forms of spinal disease as were shown in 2002.  

In May 2003, the RO granted service connection and a 20 percent rating under diagnostic Code 5292 for moderate limitation of motion of the lumbar spine. 

In September 2003, the Veteran's primary care physician noted the Veteran's report of continued pain and weakness in the L5 distribution that was exacerbated when standing.  The physician noted the Veteran's reports of difficulty with erections and fecal urgency but no bladder symptoms.  Abnormal nerve conduction studies confirmed peroneal and tibial nerve deficits.  The Veteran declined recommendations for surgery, but the physician advised physical therapy in a pool.

In June 2004, the Veteran's primary care physician noted the Veteran's reports of difficulty lifting his left foot off a pedal in his automobile and dragging the foot while using a walker.  The Veteran denied any bowel or bladder dysfunction.  The physician did not perform range of motion testing of the spine but noted the results of electrodiagnostic studies and concluded that there was acute deenervation of the paraspinals and radiculopathy.  A concurrent magnetic resonance image showed spinal deficits as were note previously with no dramatic changes.  In February 2005, a VA physician evaluated the Veteran's reported voiding dysfunction.  The physician evaluated the symptoms as mild and attributed the problem to positional limitations.  The Veteran denied any bowel dysfunction and there were no genital abnormalities or reported erectile dysfunction.  

In a May 2005 RO hearing, the Veteran reported that he used a wheelchair most of the time, could walk only 10 feet with a walker, and was not able to don socks without assistance.  

In December 2005, a VA orthopedic physician noted a review of the claims file and the imaging studies in 2003 and 2004.  The physician noted the Veteran's reports of constant low back pain radiating to both legs.  On examination, there were no tenderness or muscle spasms.  Range of motion was 50 degrees flexion, although the physician noted that the Veteran bent forward 30 degrees and declined to return to the neutral position.  Bidirectional lateral flexion was 20 degrees and bidirectional rotation was 10 degrees.  There was no additional pain on motion and no additional loss of function on repetition.  The physician noted that the Veteran's presentation was one of moderately severe functional limitation but was unusual from an orthopedic standpoint.  Absent some actual neurological cause, the physician recommended a psychiatric examination.  As discussed in the previous section of this decision, another physician evaluated the peripheral neuropathy including imaging studies that showed grade two spondylolisthesis and L5 radiculopathy.  The physician concluded that there was no physiologic reason for the level of difficulty in ambulation.  

In a January 2008 Board hearing, the Veteran stated that he was bedridden for one-quarter of the year and was otherwise confined to a reclining chair.  The Board refers to the Veteran's testimony regarding mobility and to his written statements in February, August, and November 2008 as discussed above.  The Board refers to the discussion of its remand for examinations, results, decision, and Court action as discussed above and concludes that there was substantial compliance with the goals of the remand in the case of the spinal disability for the same reasons as provided above.  

In September 2010, a private physical medicine and rehabilitation specialist noted that the Veteran was basically a paraplegic with low motor strength in lower muscle groups and absent reflexes in the knees.  Electrodiagnostic studies showed mild to moderate sensory motor axonal and demyelinating polyneuropathy.  The specialist attributed the deenervation of lower leg muscles to polyradiculopathy associated with severe spinal stenosis. 

In November 2010, a VA NP did not review the claims file but accurately summarized the Veteran's history of back symptoms, examination, and the results of imaging studies.  The NP noted the Veteran's reports of bowel and bladder incontinence.  The physician noted that there was insufficient information to associate the bowel and bladder dysfunction with the spinal disorder.  The Veteran was unable to walk and presented for examination in a wheelchair.  The NP noted lumbar lordosis and scoliosis with tenderness but no muscle spasms.  Range of motion was 40 degrees flexion, zero degrees extension, 20 degrees bidirectional lateral flexion, and 10 degrees bidirectional rotation with pain on motion.  Testing for fatigue and additional loss of function on repetition was not possible.  The combined range of motion was 100 degrees.  The NP noted no exaggerated pain behavior but that the examination was limited by confinement to the wheelchair.  

The Board concludes that an initial or staged rating greater than 20 percent for degenerative disc disease of the lumbar spine is not warranted prior to December 2005 but that a rating of 40 percent, but not greater is warranted effective the date of the VA examination on December 14, 2005.  

The Board first concludes that a rating assigned under the old or new criteria for intervertebral disc syndrome is not warranted.  The Veteran has not been diagnosed with this form of a spinal disorder.  The Board concludes that the Veteran is both competent and generally credible in his lay statements of his symptoms and description of limitations in mobility.  However, the Board concludes that his reports of being housebound and bedridden are not credible.  It is credible that the Veteran chooses to recline in order to relieve pain without the use of medications.  However, there are no clinical records of orders for bed rest and treatment by a physician for any episodes.  Rather, physicians have recommended various forms of physical therapy and assisted the Veteran in obtaining wheelchairs and automobile assistive devices to permit his travel away from home.  The Veteran's claim for automotive adaptive devices does not suggest a bedridden or housebound status.  Further, the Veteran does have separate ratings for sciatic neuropathy and degradation of reflexes.  

The Board concludes that a rating in excess of 20 percent prior to December 2005 is not warranted.  The Veteran's primary symptoms are constant low back pain and radiculopathy to the lower extremities causing an inability to bear weight on his legs and increasing deenervation of leg muscles.  Range of motion of the spine was greater than 60 degrees flexion with a combined range of 129 degrees measured in 2003.  The Board places greater probative weight on the measurements obtained in January 2003 than on the less precise 50 percent reduction in all directions observed by the examiner in February 2002.  Imaging studies showed spondylolisthesis, disc bulging, and foraminal narrowing throughout the appeal period with little changes on multiple studies.  As no muscle spasms or listing of the spine were noted on any examination, a rating under the old regulation Diagnostic Code 9295 is less appropriate than a rating of 20 percent for moderate limitation of motion under the old regulation diagnostic Code 5292 which more appropriately contemplated the level of loss of function of the spine.  A higher rating under either old regulation is not warranted because the range of motion and loss of mobility were not severe.  The Veteran was able to ambulate with a walker and was not yet confined to a wheelchair.  A higher rating under the new regulations was not warranted because the range of flexion was greater than 30 degrees and the combined range was greater than 120 degrees.  The new regulations contemplate radiating pain. 

The Board further concludes that a 40 percent rating, but not higher, is warranted starting December 14, 2005 when a VA examiner noted a limitation of forward flexion of 30 degrees and an inability to stand for more than 30 seconds and ambulate with the walker less than 10 feet.  The Board considered the observations of two physicians that the loss of mobility was caused by the combined spinal and neurological disorders and that the pathology did not support the severity of the Veteran's immobility.  Resolving all doubt in favor of the Veteran, the Board will grant a 40 percent rating which is the highest schedular rating under either the old or new regulations for limitation of motion of the spine without ankylosis.  The Board acknowledges that this disorder contemplates a contribution to the lower leg immobility.  In view of the two 40 percent ratings assigned for bilateral peripheral neuropathy, the combined rating for both disorders is 80 percent.  This is the same schedular rating as would be assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve with no movement or flexion possible below the knee.  

Special Monthly Compensation 

Special monthly under 38 U.S.C.A. § 1114(m) is warranted for loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350(c).  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

In October 2009, the Veteran's primary physician concluded that the Veteran was wheelchair bound and could not ambulate with other support devices.  Therefore, the Board concludes that effective October 26, 2009, credible medical evidence establishes that the Veteran sustained a loss of use of both legs and that special monthly compensation under 38 U.S.C.A. § 1114 (m) and 38 C.F.R. § 3.350(c) is warranted.  This determination was further confirmed by the Veteran's private orthopedic specialist in an October 2010 letter.  As there is no medical evidence to suggest improvement is possible, the Board concludes that the loss of use of the legs is permanent. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his service-connected bilateral peripheral neuropathy and degenerative disc disease of the lumbar spine results in a unique disability that is not addressed by the rating criteria.  The rating criteria applied above contemplates limitation of motion, loss of sensation, reflex deficits, pain and immobility.  There is no evidence of frequent hospitalization.   In fact, the Veteran declined any corrective surgical procedures and avoids the use of medication that might interfere with his activities including operation of an automobile.   The disabilities clearly do interfere with employment.  However, the Veteran has been granted total disability based on individual unemployability, effective since 1991.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Automobile and Adaptive Equipment  

VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808. 

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

The Board refers to the lay and medical evidence discussed above which demonstrates that the Veteran is wheelchair bound with no lower leg motor or reflex response.  In October 2010, the Veteran's private physician concluded that the Veteran's lower leg function and proprioception would be equally accomplished by amputation and use of prostheses.  Therefore, the Board concludes that the Veteran is entitled to automotive adaptive equipment.  

Specially Adapted Housing or Special Home Adaptation Grant.

Entitlement to specially adapted housing is warranted if the veteran has a permanent and total service-connected disability that meets the following criteria: (1) the loss, or permanent loss of use, of both lower extremities, that requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place; or (2) blindness in both eyes, having only light perception, together with the loss, or loss of use, of one lower extremity; or (3) the loss, or permanent loss of use, of one lower extremity, together with residuals of an organic disease or injury that affects balance or ability to move forward, and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place; or (4) the loss, or permanent loss of use, of one lower extremity together with the loss, or permanent loss of use, of one upper extremity that affects balance or ability to move forward and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place.  38 U.S.C.A. § 2101(a)); 38 C.F.R. § 3.809.

Where entitlement to specially adapted housing is not established, a veteran may nevertheless qualify for a special home adaptation grant. The veteran must not be eligible for assistance in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809 or previously have received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  A veteran may be entitled to special home adaptation grant if he has a permanent and total service-connected disability which is due to blindness in both eyes of 5/200 visual acuity or less; or due to the loss, or permanent loss of use, of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2006). 

As noted above, there is credible medical evidence that the Veteran has the permanent loss of use of both lower extremities that requires the use of a wheelchair in order to move from place to place as a result of service connected bilateral peripheral neuropathy of the lower extremities and degenerative disc disease of the lumbar spine.  Therefore, entitlement to special adaptive housing is warranted.  
.

ORDER

An initial or staged rating in excess of 20 percent for peripheral neuropathy of the lower right extremity prior to January 28, 2008 is denied. 

Effective January 28, 2008, a staged rating of 40 percent, but not higher, is granted for peripheral neuropathy of the lower right extremity, subject to the legal criteria governing the payment of monetary benefits.

An initial or staged rating in excess of 20 percent for peripheral neuropathy of the lower left extremity prior to January 28, 2008 is denied. 

Effective January 28, 2008, a staged rating of 40 percent, but not higher, is granted for peripheral neuropathy of the lower left extremity, subject to the legal criteria governing the payment of monetary benefits.

An initial or staged rating in excess of 20 percent for degenerative disc disease and radiculopathy of the lumbar spine prior to December 14, 2005 is denied. 

Effective December 14, 2005, a staged rating of 40 percent (but not greater) is granted, for degenerative disc disease and radiculopathy of the lumbar spine, subject to the legal criteria governing the payment of monetary benefits.

Special monthly compensation under 38 U.S.C.A. § 1114 (m) for loss of use of both legs is granted, subject to the legal criteria governing the payment of monetary benefits.

Entitlement to automobile or automobile adaptive equipment is granted subject to the legal criteria governing the payment of monetary benefits.

Entitlement to specially adapted housing is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


